Honorable A. M. Prlbble
County Attorney
Mills County                       ,
Goldthwalte, Texas

Dear Sir:                    Opinion No. O-2523
                             Ri: A board of-school trustees
                                  may not employ a teacher
                                  whose grandfather and one
                                  of the trustees grandmother
                                  were brother and sister.
         Your request for an opinion on the above subject,
addressed to Gerald C. Mann, Attorney General of Texas, has
been referred to the writer for consideration and reply.
         Your request contains the ,,followingquestion:
         “Is it a violation of the nepotism laws of this
     State for a board of school ~trustees to employ a
     teacher whose grandfather and one of the trustees’
     grandmother were brother and sister?”
         Attention is directed to Article 432 of the Penal
Code of Texas, which is as follows:
         “NO officer of this State OF any officer of any
     district, county, city, precinct, school district, or
     other municipal subdivision of this State, or any off.i-
     cer or member of any State, district, county, city,
     school district or other municipal board, or judge of
     any court, created by or under authority of any general
     or special law of this State, or any member of the Leg-
     islature, shall appoint, or vote for, or conflrm the
     appointment to any office, position, clerkship, employ-
     ment or duty, of any person related within the second
     degree by affinity or within the third degree by con-
     sanguinity to the person so appointing or so voting,
     or to any other member of any such board, the Legis-
     lature, or court of which such person so appointing
     or voting may be a member, when the salary, fees, or
     compensation of such appointee Is to be paid for,
Honorable A. M, Pribble, Page 2     (O-2523)


     directly or indirectly, out of or from public funds
     or fees of office 6f any kind.or character whatsoever."

        The earliest Texas case setting forth the prohibi-
bited degrees of relationship by affinity and consanguinity
under the nepotism laws is found in the Tyler Tap R. R. Co.
& Douglas v. Overton, 1 Tex. Ct. App., civil cases, p. 268,
1 535, and therein is the following quotatlon: s

        "The mode of computing degrees of collateral
     consanguinity at the common, and by the canon law is
     to discover the common ancestor, to begin with him,
     to reckon downwards and the degree the two persons,
     or the more remote of them, is distant from the ances-
     tor, is the degree of kindred subsisting between them."
        This rule has been followed In numerous Texas deci-
sions. Stringfellow v. State, 61 S.W. 719; Falrless v.
Cameron County Water Improvement District No. 1, 25 S. W.
($) 651; Lewis, Assessor, et al v. O'Halr, 130 S. W. (2)
   .
         It is apparent.that the great-grandfaqher and great-
grandmother were common ancestors of a member of the board
of school trustees and the prospective teacher. Thereby,
their relationship is within the prohibited third degree
by consanguinity. Also, a contract made with the teacher
by the board under those circumstances is void. First
National Bank v. Neal, 10 S. W. (2d) 408; Landever v. Doyle,
44 S. W. (2d) 1050; Hennessey v. Association, 282 S.W. 791.
           Believing thLs to answer your   inquiry, we are
                                           Yours very truly
  APPROVED AUG 13. 1940
  /s/ Grover Sellers                 ATTORNEY GENERAL OF TEXAS
  FIRST ASSISTANT
  ATTORNEY GENERAL

                                     BY
EC:go:jl
                                APPROVED
                                 OPINION
                               COMMITTEE
                               BY /d REX
                                   Chairman